  Case 16-30207         Doc 37     Filed 11/02/18 Entered 11/02/18 14:41:25              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-30207
         DARYL M ROBINSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/22/2016.

         2) The plan was confirmed on 12/01/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/02/2018, 03/22/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/13/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-30207      Doc 37      Filed 11/02/18 Entered 11/02/18 14:41:25                      Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $6,127.00
       Less amount refunded to debtor                         $503.40

NET RECEIPTS:                                                                                   $5,623.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $261.53
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,261.53

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
BLUE ISLAND CLINIC CO         Unsecured         150.00        728.62           728.62          37.43       0.00
CAPITAL ONE NA                Unsecured         944.00        767.64           767.64          39.43       0.00
COMMONWEALTH EDISON           Unsecured         600.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER         Unsecured         963.00           NA          1,027.48          52.78       0.00
COOK COUNTY TREASURER         Secured           963.00      1,990.48           963.00        963.00      84.34
FOOT AND ANKLE PAIN CLINIC    Unsecured         140.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO    Unsecured         500.00           NA               NA            0.00       0.00
LVNV FUNDING                  Unsecured         640.00        696.16           696.16          35.76       0.00
LVNV FUNDING                  Unsecured         851.00        919.98           919.98          47.25       0.00
METRO CENTER FOR HEALTH       Unsecured          84.00           NA               NA            0.00       0.00
MIRAMED REVENUE GROUP         Unsecured          85.00           NA               NA            0.00       0.00
MIRAMED REVENUE GROUP         Unsecured         238.00           NA               NA            0.00       0.00
NICOR GAS                     Unsecured         500.00        889.23           889.23          45.67       0.00
PODS                          Unsecured         420.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         316.00        357.47           357.47          18.36       0.00
PRONGER SMITH MEDICARE        Unsecured         169.00           NA               NA            0.00       0.00
QUANTUM3 GROUP LLC            Unsecured         725.00        740.72           740.72          38.05       0.00
SANTANDER CONSUMER DBA CHRY   Secured       24,919.00     12,725.00        12,725.00            0.00       0.00
SANTANDER CONSUMER DBA CHRY   Unsecured            NA     12,655.29        12,655.29            0.00       0.00
SYNCB                         Unsecured         738.00           NA               NA            0.00       0.00
SYNCHRONY BANK                Unsecured            NA          64.54            64.54           0.00       0.00
T-MOBILE/T-MOBILE USA INC     Unsecured         800.00           NA               NA            0.00       0.00
Zmedi at Tinley Park          Unsecured          81.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-30207         Doc 37      Filed 11/02/18 Entered 11/02/18 14:41:25                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $12,725.00              $0.00              $0.00
       All Other Secured                                    $963.00            $963.00             $84.34
 TOTAL SECURED:                                          $13,688.00            $963.00             $84.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,847.13            $314.73              $0.00


Disbursements:

         Expenses of Administration                             $4,261.53
         Disbursements to Creditors                             $1,362.07

TOTAL DISBURSEMENTS :                                                                        $5,623.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
